By the Court
:—Here is a new voyage commenced with the assent of the sailors. The question is, was this a new voyage to Philadelphia with leave to touch at Providence, or was it one voyage to Providence, and another to Philadelphia. The Spanish intendant agreed to pay 10 1-2 dollars per ton, and they received it. The intendant calls it freight: It is certainly a compensation for the use of the vessel; it is an earning by the owners, and the whole object of this voyage was completed at New Providence. This may be considered, in the spirit of the law, as a port of delivery. With the loss, which happened afterwards, the sailors have no concern. We consider this as a *171distinct contract for a voyage to the Island of Providence, and that being completed, we are of opinion, that the plaintiff is entitled to his wages till that time.
Verdict for the Plaintiff.